—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered July 8, 1994, convicting him of criminally negligent homicide and criminal possession of a .weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress a statement made by him to the police.
Ordered that the judgment is affirmed.
We find no merit to the defendant’s contention that the hearing court erred in refusing to suppress his first written statement, made after he was advised of, and waived, his Miranda rights. Although the defendant was asked questions by an of*481fleer at the crime scene prior to receiving the Miranda warnings, he was not subject to any additional questioning during the approximately two-hour period before being advised of his rights at the precinct and then making the written statement to a detective. Therefore, the statement was admissible as it was not the product of a continuous interrogation (see, People v Hawthorne, 160 AD2d 727; see also, People v Armstrong, 210 AD2d 182; People v Ahreu, 184 AD2d 707; People v Velasquez, 171 AD2d 825; People v Perry, 144 AD2d 706).
The defendant’s remaining contentions are without merit.
Pizzuto, J. P., Santucci, Joy and Friedmann, JJ., concur.